379 F.2d 112
126 U.S.App.D.C. 335
Edgar RUNDLE, Appellant,v.Stewart L. UDALL, Secretary of the Interior, Appellee.
No. 19797.
United States Court of Appeals District of Columbia Circuit.
Argued April 4, 1967.Decided April 21, 1967.

Mr. Moses Davis, Baltimore, Md., for appellant.
Mr. Raymond N. Zagone, Atty., Department of Justice, with whom Asst. Atty. Gen. Edwin L. Weisl, Jr. and Messrs. Roger P. Marquis and Walter H. Williams, Attys., Department of Justice, were on the brief, for appellee.  Miss Elizabeth Dudley and Mr. S. Billingsley Hill, Attys., Department of Justice, also entered appearances for appellee.
Before BASTIAN, Senior Circuit Judge, and WRIGHT and ROBINSON, Circuit judges.
PER CURIAM.


1
This is a companion case to Hinton et al. v. Udall, 124 U.S.App.D.C. 283, 364 F.2d 676 (1966), in which this court held that an attack on an order of the Secretary of the Interior restoring ownership of all mineral, oil and gas resources in certain so-called mineral strip lands in Arizona to the San Carlo Apache Tribe of Indians was unripe for adjudication.  The District Court in Hinton1 had held that, assuming the justiciability of the issue presented, the Secretary had authority under Section 32 of the Indian Reorganization Act to withdraw from entry and to restore the subsurface rights in the mineral strip lands to tribal ownership.  This appeal presents again the issue decided on the merits by the District Court in Hinton.3


2
The historical, statutory and administrative background of the issue here presented is thoroughly explored in the opinions of this court and the District Court in the Hinton case, so we do not repeat it here.  Moreover, being in agreement with the excellent opinion written by Judge Tamm for the District Court holding that the Secretary was authorized to withdraw and restore the subsurface rights in the mineral strip lands to tribal ownership, we affirm this case for the reasons there stated.  See 243 F.Supp. at 680-683.


3
Affirmed.



1
 The District Court opinion is reported under the title of Bowman et al. v. Udall, D.D.C., 243 F.Supp. 672 (1965)


2
 25 U.S.C. 463 (1963)


3
 Unlike Hinton, no question of unripeness or standing is presented in this case.  Appellant here had staked his mining claims on the land in suit and was beginning to work them when they were declared null and void by appellee